This is an attempted appeal from a judgment of the Franklin Circuit Court. The sole error assigned for reversal is the overruling of appellant's motion for a new trial. The appellants have failed to set out a copy of their motion for a new trial or the substance thereof in their brief. The brief also fails to show that any time was given in which to file a bill of exceptions containing the evidence and proceedings of the trial court or that any bill of exceptions approved by such court was ever filed and made a part of the record. Thus no question is presented for our consideration. State ex rel. v. Hinds
(1929), 200 Ind. 613, 165 N.E. 754; United Paperboard Co. v.Muncie, etc., Co. (1926), 84 Ind. App. 333, 151 N.E. 365;Indiana Service Corporation v. Daily (1928), 87 Ind. App. 6,159 N.E. 767; Rule 21, Supreme and Appellate Courts.
The death of appellee having been suggested the judgment is affirmed as of date of submission. *Page 458